[Cite as Spy v. Arbor
                Park Phase One Assn., 2020-Ohio-2944.]
                         COURT OF APPEALS OF OHIO

                       EIGHTH APPELLATE DISTRICT
                          COUNTY OF CUYAHOGA

TYESHA SPY, ET AL.,                             :

           Plaintiffs-Appellants,              :
                                                         No. 108819
           v.                                   :

ARBOR PARK PHASE ONE                            :
ASSOC., ET AL.
                                                :
           Defendants-Appellees.



                         JOURNAL ENTRY AND OPINION

           JUDGMENT: REVERSED AND REMANDED
           RELEASED AND JOURNALIZED: May 14, 2020


                 Civil Appeal from the Cleveland Municipal Court
                                 Housing Division
                           Case No. 2018-CVH-010944


                                     Appearances:

           Tyesha Spy, pro se.

           Powers Friedman Linn, PLL, Rachel E. Cohen, Thomas P.
           Owen, and Kyle P. Ripma, Esq., for appellees.


MARY EILEEN KILBANE, J.:

             Plaintiff-appellant, Tyesha Spy (“Spy”), appeals, pro se, from a

judgment of the Cleveland Municipal Court, Housing Division, granting summary

judgment to defendants-appellees, Arbor Park Phase One Assoc. and the Finch
Group (collectively “Arbor Park”). For the reasons that follow, we reverse and

remand.

I.    FACTUAL BACKGROUND

              On July 20, 2018, Spy filed a complaint seeking damages for

“unlawful eviction, misrepresentation, security deposit cost of moving, unpaid

reimbursement for utilities, etc.” after Arbor Park had obtained an eviction

judgment against her in 2017. The complaint included three minor co-plaintiffs who

were not identified by name. Spy filed and served an amended complaint on

September 4, 2018.

              On October 5, 2018, Arbor Park had not yet answered the complaint

and Spy filed a motion for default judgment. The court granted her motion for a

default hearing on October 12, 2018 and set a default hearing for October 17, 2018.

One day before the default judgment hearing, Arbor Park filed a motion for leave to

file an answer instanter. The court granted the motion and deemed Arbor Park’s

answer filed on October 16, 2018.

              The docket reflects that the court held a hearing on October 19, 2018.

Spy asserts that all parties were present, but that the court only spoke with Arbor

Park. She claims she was never called before the court and was simply told that the

case would proceed to a pretrial on December 10, 2018.

              Arbor Park attempted to serve requests for written admissions of fact

to Spy on November 13, 2018. The certificate of service indicates that Arbor Park

sent the requests to Spy by regular mail to her address of record at 3123 East 98th
Street, Cleveland, OH 44101 (the “Cleveland Address”). Although the certificate of

service states that Arbor Park also sent an electronic copy to Spy, it does not identify

an email address for her. Pursuant to Civ.R. 36, had the discovery requests been

properly served on November 13, 2018, Spy’s responses to the requests would have

been due on December 11, 2018.

               The parties attended the pretrial hearing on December 10, 2018.

Arbor Park claims that Spy did not submit responses or request an extension of time

to respond to the requests for admission at the pretrial. However, Spy claims she

informed Arbor Park that day that she did not receive the requests for admission

because she had moved. She also filed a notice of change of address on that date,

informing the court that her new address was 851 West 39th Street, Ashtabula, OH

44004 (the “Ashtabula Address”). The notice identified her old address as the

Cleveland Address where Arbor Park certified it sent the requests for admission.

               Arbor Park moved for leave to file summary judgment and its

summary judgment motion on January 17, 2019. The certificate of service on the

motion for summary judgment indicates it was served to Spy by regular mail to 5855

Washington Avenue, Ashtabula, OH 44004, a different address than the Ashtabula

Address identified on Spy’s change of address notice. Arbor Park’s motion for

summary judgment was based on the fact that Spy had not responded to the requests

for admissions. It argued that the admissions must be deemed admitted and that, if

admitted, the admissions proved there was no genuine issue of material fact.
              Arbor Park’s motion for summary judgment also included an affidavit

of Kyle P. Ripma (“Ripma Affidavit”), one of Arbor Park’s attorneys. Mr. Ripma

averred that hard and electronic copies of Arbor Park’s discovery requests were

served on November 13, 2018, and that Spy did not request additional time to

respond to the requests at the December 10, 2018 pretrial hearing or “articulate or

describe any facts upon which she relies in bringing her claim.”

              On February 1, 2019, the court granted Arbor Park’s motion for

summary judgment. On February 5, 2019, Spy filed notice that she did not receive

the motion for summary judgment. The court held a hearing on February 13, 2019

and ordered Arbor Park to send a copy of its summary judgment motion to Spy at

her Ashtabula Address. The court also gave Spy until March 13, 2019, to file a

response to the summary judgment motion.

              Spy filed an opposition to summary judgment on March 15, 2019. On

March 21, 2019, the court granted Arbor Park’s motion for summary judgment. In

its judgment entry, the court relied on Arbor Park’s requests for admissions of fact,

which it deemed admitted. Of note, it deemed Spy to have admitted that she had no

facts or documentary evidence to support her claim.

              This appeal follows. Spy has asserted the following three assignments

of error:

                             Assignment of Error One

      The trial court has failed to comply with the rule for service of
      documents. The Court has been using its own personal staff to make
      service.
                              Assignment of Error Two

      The trial court making the appellee’s request for admission [of] facts on
      the record and the court stating “plaintiff, deem [sic] to have admitted
      that she has no facts or documentary evidence to support her claim
      against the defendant’s [sic].”

                             Assignment of Error Three

      The trial court accepting evidence that should have been ruled
      inadmissible and stricken from the record by the trial court.

               For the reasons that follow, we reverse the decision of the trial court.

II.   LAW AND ANALYSIS

               As a preliminary matter, we note that pro se litigants “are presumed

to know the law and correct procedure, and are held to the same standards as other

litigants.” Vannucci v. Schneider, 8th Dist. Cuyahoga No. 104598, 2017-Ohio-192,

¶ 19, citing Kilroy v. B.H. Lakeshore Co., 111 Ohio App.3d 357, 363, 676 N.E.2d 171

(8th Dist.1996). A pro se litigant “cannot expect or demand special treatment from

the judge, who is to sit as impartial arbiter.” Id., quoting Kilroy.

      A.     Assignments of Error One and Three

               Spy first argues that the trial court improperly used court staff to serve

documents. She specifically contends that the court bailiff and other members of

the court served various documents in person at her home address. Spy has raised

this issue of improper service for the first time on appeal.

               In her third assignment of error, Spy appears to argue that Arbor

Park’s motion for summary judgment and a motion to strike should be stricken from

the record because the wrong address was listed on each motion’s certificate of
service after she had filed her change of address notice. Spy did not move to strike

Arbor Park’s motion for summary judgment or motion to strike below.

               It is well-settled that issues not raised in the trial court may not be

raised for the first time on appeal. Crenshaw v. Cleveland Law Dept., 8th Dist.

Cuyahoga No. 108519, 2020-Ohio-921, ¶ 42 fn.6, citing Shadd v. Cleveland Civ.

Serv. Comm., 8th Dist. Cuyahoga No. 107603, 2019-Ohio-1996, ¶ 27 (“Appellants

cannot raise an issue for the first time on appeal that they did not raise to the trial

court.”); Scott Fetzer Co. v. Miley, 8th Dist. Cuyahoga No. 108090, 2019-Ohio-4578,

¶ 41 (“A party cannot raise new issues or arguments for the first time on appeal;

failure to raise an issue before the trial court results in a waiver of that issue for

appellate purposes.”); Lycan v. Cleveland, 8th Dist. Cuyahoga Nos. 107700 and

107737, 2019-Ohio-3510, ¶ 32-33 (“It is well-established that arguments raised for

the first time on appeal are generally barred and a reviewing court will not consider

issues that the appellant failed to raise in the trial court.”), citing Cawley JV, L.L.C.

v. Wall St. Recycling L.L.C., 2015-Ohio-1846, 35 N.E.3d 30, ¶ 17 (8th Dist.).

               As Spy did not raise these issues below, the first and third

assignments of error are not properly before the court.

               But in regard to the third assignment of error, we note that Spy stated

in her opposition to summary judgment that the Ripma Affidavit, exhibit No. one to

Arbor Park’s summary judgment motion, should be stricken. To the extent this was

sufficient to preserve the issue for appeal and to the extent Spy has raised this issue

in her third assignment of error, “[o]ur standard of review for a motion to strike is
an abuse of discretion by the trial court.” Hall v. Rocky River, 8th Dist. Cuyahoga

No. 107624, 2019-Ohio-1997, ¶ 30, citing Abernethy v. Abernethy, 8th Dist.

Cuyahoga No. 81675, 2003-Ohio-1528, ¶ 7. “An abuse of discretion is more than an

error of law or judgment; it implies that the trial court acted unreasonably,

arbitrarily, or unconscionably.” Hall at id., citing Blakemore v. Blakemore, 5 Ohio

St.3d 217, 219, 450 N.E.2d 1140 (1983).

              Civ.R. 56(E) states:

      Supporting and opposing affidavits shall be made on personal
      knowledge, shall set forth such facts as would be admissible in
      evidence, and shall show affirmatively that the affiant is competent to
      testify to the matters stated in the affidavit.

              The Ripma Affidavit stated that he was counsel to Arbor Park and had

personal knowledge of the matters stated therein. Spy has not demonstrated and

we do not find any abuse of discretion by the trial court in not striking the Ripma

Affidavit.

              In light of the above, the first and third assignments of error are

overruled.

      B.     Assignment of Error Two

              Spy argues in her second assignment of error that the trial court

improperly deemed admitted Arbor Park’s requests for admissions and improperly

relied on those admissions in granting summary judgment. We agree.
            1.     Standard of Review

                   a)    Discovery Matters

              “A trial court’s discovery decisions — including the acceptance of a

party’s withdrawal of Civ.R. 36(A) admissions — will not be disturbed on appeal

unless there is an abuse of discretion.” C.S.J. v. S.E.J., 8th Dist. Cuyahoga No.

108390, 2020-Ohio-492, ¶ 17, citing Bayview Loan Servicing, L.L.C. v. St. Cyr,

2017-Ohio-2758, 90 N.E.3d 321, ¶ 20, 26 (8th Dist.). A trial court abuses its

discretion where its decision is unreasonable, arbitrary or unconscionable. Bales v.

Forest River, Inc., 8th Dist. Cuyahoga No. 107896, 2019-Ohio-4160, ¶ 21, citing

Blakemore, 5 Ohio St.3d 219, 450 N.E.2d 1140. “A decision is unreasonable if there

is no sound reasoning process that would support that decision.” Bales v. Forest

River, Inc., 8th Dist. Cuyahoga No. 107896, 2019-Ohio-4160, ¶ 21, quoting AAAA

Ents. Inc. v. River Place Community Urban Redevelopment, 50 Ohio St.3d 157, 161,

553 N.E.2d 597 (1990).

                   b)    Summary Judgment

              “We review the trial court’s judgment de novo using the same

standard that the trial court applies under Civ.R. 56(C).” Jackson-Summers v.

Brooks, 8th Dist. Cuyahoga No. 86522, 2006-Ohio-1357, ¶ 27, citing Grafton v. Ohio

Edison Co., 77 Ohio St. 3d 102, 105, 671 N.E.2d 241 (1996). “Civ.R. 56(C) provides

that summary judgment is appropriate when: 1) there is no genuine issue of material

fact, 2) the moving party is entitled to judgment as a matter of law, and 3) after

construing the evidence most favorably for the party against whom the motion is
made, reasonable minds can reach only a conclusion that is adverse to the

nonmoving party.” Id., citing Zivich v. Mentor Soccer Club, Inc., 82 Ohio St.3d 367,

369-370, 696 N.E.2d 201 (1998); Temple v. Wean United, Inc., 50 Ohio St.2d 317,

327, 364 N.E.2d 267 (1977).

               “On a motion for summary judgment, the moving party carries an

initial burden of identifying specific facts in the record that demonstrate his or her

entitlement to summary judgment.” Mobley v. James, 8th Dist. Cuyahoga No.

108470, 2020-Ohio-380, ¶ 29, citing Dresher v. Burt, 75 Ohio St.3d 280, 292-293,

662 N.E.2d 264 (1996). “If the moving party fails to meet this burden, summary

judgment is not appropriate; if the moving party meets this burden, the nonmoving

party has the reciprocal burden to point to evidence of specific facts in the record

demonstrating the existence of a genuine issue of material fact for trial.” Id., citing

Dresher at 293. “Summary judgment is appropriate if the nonmoving party fails to

meet this burden.” Id.

             2.     The requests for admission were not properly served

               Spy argues that the trial court erred in deeming Arbor Park’s requests

for admission admitted due to her failure to respond. We agree and find that the

trial court abused its discretion in finding the requests automatically admitted

because Spy was not properly served with the requests for admissions.

               “When a party fails to respond, without justification, to a properly

served request for admissions, those matters to which the requests were addressed

will be deemed admitted.” Mannesmann Dematic Corp. v. Material Handling
Servs., 8th Dist. Cuyahoga No. 76256, 1999 Ohio App. LEXIS 6070, *9 (Dec. 16,

1999), citing Civ.R. 36; Cleveland Trust Co. v. Willis, 20 Ohio St.3d 66, 67, 485

N.E.2d 1052, 1053-1054 (1985), cert. denied, 478 U.S. 1005, 106 S.Ct. 3295, 92

L.Ed.2d 710 (1986). “A presumption of proper service exists when the record

reflects that the Civil Rules pertaining to service of process have been followed.”

Jackson-Summers v. Brooks, 8th Dist. Cuyahoga No. 86522, 2006-Ohio-1357, ¶ 20,

citing Potter v. Troy, 78 Ohio App.3d 372, 377, 604 N.E.2d 828 (2d Dist.1992),

citing Grant v. Ivy, 69 Ohio App.2d 40, 429 N.E.2d 1188 (10th Dist.1980),

paragraph one of the syllabus. However, “[t]he presumption may be rebutted by

sufficient evidence to the contrary.” Jackson-Summers at id. We find sufficient

evidence that Spy did not receive proper service of the requests for admission.

              In Jackson-Summers, we found that a plaintiff who had filed a

medical malpractice complaint did not sufficiently rebut the presumption of proper

service of the defendant’s requests for admissions of fact. Id. at ¶ 21-22. The

certificate of service attached to the requests for admissions demonstrated that

service was made by regular mail to the plaintiff’s home address. The plaintiff

claimed she never received the requests, but nothing in the record supported that

bare assertion. Id. at ¶ 22. We specifically noted that the plaintiff “offered no

evidence that she was away from her home for any significant period or had changed

addresses, or any other reason for why she did not receive this filing.” Id. The

plaintiff also did not claim that she never received a copy of the defendant’s motion

to deem the requests for admissions admitted. Id. That is not the case here.
               Arbor Park claims that it served its requests for admissions on

November 13, 2018, by email and regular mail to Spy’s Cleveland Address. Spy

claims that she never received the requests by email or mail. Unlike in Jackson-

Summers, the record here supports Spy’s claim.             In particular, the record

demonstrates that Spy changed addresses on or before December 10, 2018. She not

only filed an official change of address form with the court on December 10, 2018,

but also informed Arbor Park in person that day that she had not received any

discovery requests because she had moved.

               There is no indication that Arbor Park served the requests to Spy at

her new Ashtabula Address, except that the requests were attached as an exhibit to

its motion for summary judgment, which Spy incidentally received in mid-February

2019 through service of the summary judgment motion, which we note was also sent

to the wrong address initially. Further, the certificate of service does not identify an

email address for Spy; the record does not reflect an email address for Spy; and Spy

asserts that she never provided an email address to Arbor Park for electronic service.

               During the pretrial hearing on December 10, 2018, Spy claims that

Arbor Park told her they sent requests for admission to her on November 13, 2018,

but that she informed Arbor Park and the court that she did not receive the requests

for admission because she had moved. As noted, she also filed a change of address

notice that day, which the docket reflects. There is no question that Arbor Park knew

by December 10, 2018, that Spy had moved and that she had not received any

discovery requests. Arbor Park points out that Spy did not request additional time
to respond to the requests at the December 10, 2018 hearing. However, we would

not expect Spy to request additional time to respond to discovery requests that were

not yet properly served.

              Arbor Park also argues that, pursuant to Cleveland Trust Co., 20 Ohio

St.3d 66, 67, 485 N.E.2d 1052 (1985), the requests were properly deemed admitted

and adopted by the trial court because Spy never sought to amend or withdraw the

admissions. Id at 67. However, Cleveland Trust did not involve failed service of

requests for admission like we have here. Moreover, a formal motion to withdraw

or amend admissions is not necessary to overcome admissions deemed admitted

due to a failure to respond. C.S.J. v. S.E.J., 8th Dist. Cuyahoga No. 108390, 2020-

Ohio-492, ¶ 14, citing Balson v. Dodds, 62 Ohio St.2d 287, 405 N.E.2d 293 (1980).

              Since the record demonstrates that the requests for admission were

not properly served, we find that the trial court abused its discretion in deeming the

admissions admitted.       We next examine whether Arbor Park was entitled to

summary judgment without the facts deemed admitted and find that it was not.

             3.    Summary judgment was not appropriate

              Arbor Park relied on the facts deemed admitted to attempt to meet its

initial burden under Civ.R. 56(C). The 12 admissions attached to Arbor Park’s

motion for summary judgment asked Spy to admit, inter alia, that: “There are no

facts upon which you rely as evidence of or a basis for a claim against the Defendant”

and “There are no Documents that you intend to utilize as evidence of claims against

the Defendant.” Arbor Park also requested admissions regarding the validity and
terms of the rental agreement between Spy and Arbor Park. These admissions go to

the merits of the issues related to Spy’s claim that Arbor Park unlawfully evicted her.

                In sum, Arbor Park’s motion for summary judgment relied on the

facts deemed admitted by Spy’s failure to respond to the requests to meet its burden.

The judgment entry granting summary judgment relied on the same. Based on our

conclusion that the requests for admission were not properly served and should not

have been deemed admitted, we find that Arbor Park failed to meet its initial burden

of “identifying specific facts in the record that demonstrate [its] entitlement to

summary judgment.” Mobley v. James, 8th Dist. Cuyahoga No. 108470, 2020-

Ohio-380, ¶ 29 , citing Dresher, 75 Ohio St.3d 280, 292-293, 662 N.E.2d 264 (1996).

Accordingly, we find that summary judgment was not appropriate. Id.

                Spy’s second assignment of error is well-taken. We reverse the trial

court’s granting of summary judgment and remand for proceedings consistent with

this opinion.

                Judgment reversed and remanded.

      It is ordered that appellant recover from appellees costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.
     A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.



MARY EILEEN KILBANE, JUDGE

PATRICIA ANN BLACKMON, P.J., and
LARRY A. JONES, SR., J., CONCUR